Paihe, J.
The judgment in this case must be affirmed. A town is not liable on an order drawn on its treasurer, until the order has been presented for payment,- and payment refused. It is like a bill of exchange or check. There is no default until the drawee has refused payment.
A demand being necessary, it would scarcely be insisted that a demand upon the treasurer’s boy, fourteen or fifteen years old, at the barn, and in the absence of the treasurer, was any demand upon him.
By the Court. — Judgment affirmed, with costs.